Citation Nr: 0114379	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  94-43 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for migraine headaches 
(also claimed as headaches and dizziness due to 
manifestations of an undiagnosed illness).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to May 
1983, and from November 1990 to May 1991.  The veteran's 
second period of service included service in the Southwest 
Asian theater of operations in Saudi Arabia.

This appeal originally arose from a July 1993 rating 
decision, which denied the veteran's claim seeking 
entitlement to service connection headaches and dizziness, 
also claimed as manifestations of an undiagnosed illness.  In 
July 1999, the Board determined that such symptoms had been 
attributed to a known clinical diagnosis, namely migraine 
headaches; determined that the claim was well grounded; and 
remanded the matter to the RO for further development of the 
record, to include a VA examination.  In view of these 
particular circumstances, the Board construes the issue as 
listed on the cover page of this decision.

By that same Board decision, dated July 1999, the veteran's 
claims of entitlement to service connection for a breathing 
problem, earaches, chest pain and nausea, and an acquired 
psychiatric disorder with difficulty sleeping, all claimed as 
a manifestation of an undiagnosed illness, were denied as not 
well grounded.  With the passage of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which eliminated the concept of a well-grounded 
claim, and redefined the obligations of the Department of 
Veterans Affairs (VA) with respect to the duties to notify 
and assist, the Board finds that these four issues must be 
readjudicated in a manner consistent with the new law.  As 
such, these claims are referred to the RO for appropriate 
action.


FINDING OF FACT

1.  The veteran's headaches clearly and unmistakably existed 
prior to his periods of active military service, and the 
underlying pathology of his headaches did increase in 
severity during service.

2.  The veteran's headaches and dizziness have been 
attributed to a known clinical diagnosis: migraine headaches.

3.  The evidence of record neither rebuts the presumption 
that the veteran's pre-service headaches were aggravated 
during service; nor does it establish that the current 
migrainous-type headaches are but a natural progression of 
the pre-service headaches.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
migraine headaches, claimed as headaches and dizziness due to 
manifestations of an undiagnosed illness, has no legal merit.  
38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. § 3.317 
(2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  A headache condition, diagnosed as migraine headaches, 
was aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1132, 1137, 1153 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(b), 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for headaches with dizziness.  
Specifically, the veteran contends that his headaches and 
dizziness are manifestations of an undiagnosed illness 
associated with service in the Persian Gulf.  In light of the 
favorable decision below, the Board is satisfied that no 
further assistance to the veteran on this issue is required 
in order to comply with the duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except for any 
disease or injury noted at the time of the examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1132, 1137.  Only such 
conditions as recorded in the examination reports are to be 
considered as "noted."  The veteran's reported history of 
the pre-service existence of a disease or injury does not 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury preexisted service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
245 (1995).

Pursuant to the provisions of 38 C.F.R. § 3.317(a), as 
amended at 62 Fed. Reg. 23138-139 (1997), the VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), provided that the disability was 
manifest to a degree of 10 percent or more prior to December 
21, 2001, and that it cannot, by history, physical 
examination and laboratory tests, be attributed to any known 
clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 1991).  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include joint pain, fatigue, and gastrointestinal 
signs or symptoms.  38 C.F.R. § 3.317(b).  "Objective 
indications" include both objective evidence perceptible to 
an examining physician and other non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(2).  In this regard, non-medical indicators of an 
illness may include evidence of time lost from work, evidence 
the veteran has sought medical treatment for his symptoms, 
and "[l]ay statements from individuals who establish that 
they are able from personal experience to make their 
observations or statements."  See Compensation for Certain 
Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 (1995).  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317.

In the present case, the veteran's service medical records 
are almost completely negative as to any mention of any 
complaints the veteran had regarding headaches with 
dizziness.  The only reference in the veteran's service 
medical records to headaches is a report of medical history, 
dated October 1982, which was taken for purposes of 
enlistment into the United States Air Force Reserves.  This 
report indicates that the veteran had been taking aspirin for 
a recent headache.  The report also includes the veteran's 
history of a head injury he suffered in a motorcycle 
accident, and his notation that he was also hospitalized at 
another time for an automobile accident.  The report of 
medical examination, dated October 1982, indicates that the 
veteran's clinical evaluation was normal, and a summary of 
the defects and diagnoses did not include a headache 
condition.

A March 1990 report of medical examination, including a 
report of medical history, which was proximate to the time of 
the veteran's entry into active duty service in November 
1990, is negative for any reference to headaches.

Upon examination in March 1991, for separation from active 
duty, the veteran reported a history which included a head 
injury.  The physician's summary referred by history to a 
motor vehicle accident, a resulting head injury with no loss 
of conscienceness, and a day of hospitalization.  The summary 
also indicated that the veteran has had no problems since (20 
years ago).  The clinical evaluation of the veteran's head 
was normal, as was his neurologic system.

In a February 1993 statement, the veteran related that since 
his return from Saudi Arabia, he has suffered headaches and 
dizziness.  When he was examined by the VA in March 1993, the 
veteran described frequent headaches with a duration of at 
least 3 to 4 times per week.  He related that his headaches 
were associated with dizziness, and that they seemed to 
manifest more in the posterior area of the skull.  The 
neurologic examination was essentially normal.  The 
assessment, in pertinent part, was that the headaches were 
definitely a problem, which the veteran reported and related 
to his service in Saudi Arabia.

In May 1994, the veteran testified at a personal hearing 
regarding his contention that his headaches and dizziness 
were secondary to his exposure to oil fires during the Gulf 
War.

During a VA general medical examination in January 1995, the 
veteran complained of having headaches, with a frequency of 1 
to 2 times per week, since 1991.  He described these 
headaches as frontal in origin, which spread to the temporal 
and occipital regions of the skull, and which varied from a 
dull ache to a throbbing sensation.  He related that his 
headache pain was more on the left side of the skull than the 
right, and that he has experienced some visual symptoms such 
as blurred vision, which preceded the headaches.  The 
impression, in relevant part, was of tension and migraine 
headaches with an onset in 1991, and continuing symptoms at 
the present time, which were moderately severe.  A subsequent 
VA examination, dated in May 1998, disclosed similar 
complaints, along with complaints of occasional dizziness.  
The examiner noted the diagnosis made by Dr. W.M.H. in 
January 1995, and entered a final diagnosis which included 
headaches (migraine and tension).

VA conducted a neurological examination of the veteran in 
October 1998.  He complained of continued headaches since 
February 1991.  The frequency of the headaches were described 
as initially once per week, which increased to 2 to 3 times 
per week since 1993.  The headaches reportedly began at the 
top of the head with a numb, tingling, and dull feeling, and 
moved to the posterior aspect of the head with a pounding, 
icepick-type pain.  The veteran noted a past history of 
headaches in high school, which would occur only 
approximately twice a year, and would resolve with aspirin.  
Currently, the veteran's treatment consisted of 
amitriptyline, noting that he had no relief when took 
aspirin, ibuprofen, salicylate, or Naprosyn.  The examiner 
reported that the veteran's examination was unremarkable, and 
that his review of a 1997 MRI (magnetic resonance imaging) 
indicated normal findings.  The assessment included a pattern 
of headaches consistent with vascular migraine headaches, 
which the veteran has experienced since February 1991.

As per the Board's request, several VA outpatient treatment 
records of the veteran were received.  These records, dated 
March 1998 through July 1999, show that the veteran continued 
to complain of headaches throughout this time, and that he 
was often diagnosed with migraine headaches.

Also at the Board's request, the veteran underwent a VA 
examination for his headaches in June 2000.  The veteran at 
that time indicated that, while in Saudi Arabia, the tent 
that he worked in was next to several generators, and that he 
smelled diesel fumes all day long.  The veteran recalled 
feeling dizzy and nauseous on several occasions, which 
developed towards the end of his stay in Saudi Arabia into 
pounding headaches that would start at the top of his head.  
The veteran also reported feeling a wave of numbness down his 
head that was often associated with nausea.  He indicated 
that, while he was in service and suffered these attacks, he 
did seek medical attention, but that he was never given a 
thorough evaluation, and was only given aspirin for these 
headaches.  The veteran reported that he was not ill 
otherwise, and that he would have no fever or other symptoms 
when these outbreaks would occur that would suggest an 
infectious process.  He indicated that these headaches would 
come on approximately three to four times per week, and 
towards the end of the day, and would improve with sleep.  He 
indicated that, after he left Saudi Arabia, these headaches 
continued at about the same frequency and type.  The veteran 
indicated that he then noticed that triggers would include 
noise, and when he was around heavy equipment, and 
particularly when he was outside in the sun.  The veteran 
reported that, in 1993 or 1994, when he was given a more 
through examination, it was thought that his headaches might 
be migraine headaches, however, he was given increasing doses 
of aspirin, which did not help decrease the frequency or 
severity of his headaches.  He reported that, with 
medication, he was now able to control the severity of his 
headaches and continue to work, despite having the same 
number of headaches a week.  The veteran noted that he would 
get a warning of slight dizziness and nausea before the onset 
of headaches, and that when these headaches would come on, 
they would last several hours, but improve with sleep.

Upon examination, the veteran was found to have pounding 
temporal arteries bilaterally.  The veteran was found to be 
alert and oriented times three, with normal language and 
speech.  As to his cranial nerves,  the veteran's visual 
fields were found to be full to confrontation, with intact 
extraocular movements.  His pupils were equal, round, and 
responsive to light.  The veteran's tongue was midline.  The 
veteran had normal facial sensation, normal facial strength, 
and normal hearing.  Fundoscopic examination showed no 
evidence for papal edema.  His pallet was elevated 
bilaterally.  The veteran was found to have strong 
sternocleidomastoid muscles.  Motor examination revealed 
normal bulk and tone.  The examiner noted that the report of 
an MRI done September 1997 showed some mild mucosal 
thickening of the right maxillary sinus, but was otherwise a 
normal MRI of the brain.  The examiner's assessment was that 
the veteran had his onset of headaches while in service.  The 
examiner indicated that it would be difficult to know with 
certainty whether these headaches were triggered by fumes, 
however, the headaches continued without the veteran being 
exposed to the same fumes.  The examiner felt that this would 
indicate more of an intrinsic process and that likely these 
were migraine headaches.  The examiner noted that these did 
not sound like tension headaches, cluster headaches, or other 
types of chronic recurrent headaches.  The examiner noted 
that the veteran had a thorough laboratory evaluation as well 
as an MRI of his head, which was unrevealing, but that such a 
finding is consistent with migraine headaches.

In August 2000, the examiner added an addendum to his 
previous examination.  The examiner indicated that he 
reviewed the claim folder and service medical records of the 
veteran, and noted that there was only one reference to 
headaches, given in an examination noted by Dr. H.B.D. in 
October 1982, in which the veteran reported a recent 
headache, possibly associated with a head injury from a 
motorcycle accident, as well as a car accident, without loss 
of consciousness, and without back pain.  The examiner 
indicated that, with regard to this new information, the 
veteran certainly did have a problem with headaches during 
the time of his service.  The examiner opined that the 
veteran's headache type had changed over the years, and that 
this would certainly qualify as being related to any current 
complaints including the migrainous-type headache the veteran 
has now.  The examiner's opinion was that the migraine 
headaches of the veteran were caused by intrinsic 
predilection, but were certainly triggered by outside events, 
and that it was likely that his chronic headaches were 
triggered by past trauma and injury, one of which was noted 
on the October 1982 examination.  The examiner indicated that 
it would be difficult to predict whether the veteran would 
have developed migraine headaches without that particular 
injury.  The examiner indicated that he believed that the 
veteran's chronic headaches started in January 1991, and 
were, in some, even if small, way, related to the reported 
head injury in October 1982.

Turning first to the claim based on an undiagnosed illness, 
the Board observes that as previously determined in its 
decision of July 1999, the veteran's headaches and dizziness 
have been attributed to migraine headaches, which is a known 
clinical diagnosis.  Therefore, service connection for such a 
disability cannot be granted on the basis of being due an 
undiagnosed illness.  As such, 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not for application in this case, and 
the appropriate disposition as to this aspect of the claim is 
a denial based on the lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. at 430.

Therefore, consideration can only be given to whether the 
veteran is entitled to service connection for migraine 
headaches as directly related to service.  In this context, 
the Board notes that although the veteran reported in an 
October 1982 report of medical history that he had a suffered 
a head injury and resulting headaches in the past, the 
corresponding report of medical examination did not contain 
any reference to the veteran suffering from any type of 
headaches.  No clinical abnormality of the head or neurologic 
system was found upon that examination.  See Crowe and 
Paulson, both supra; 38 U.S.C.A. §§ 1111, 1132, 1137; 
38 C.F.R. § 3.304.  This same analysis also applies with 
respect to the report of medical examination performed in 
March 1990.  Since the evidence of record does not contain an 
entrance examination in which a headache condition was 
detected, the veteran is presumed to have been of sound 
condition when he entered active duty service.

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction or enlistment and was not 
aggravated during active service.  38 U.S.C.A. §§ 1111, 1132, 
1137; Gahman v. West, 12 Vet. App. 406 (1999).  Here, the 
evidence of record shows that, prior to his entry into active 
duty service, the veteran reported a recent headache, and 
that he sustained a head injury following a motor vehicle 
accident.  In conjunction with this history the VA physician, 
who prepared the August 2000 addendum, stated that there was 
only one reference to headaches in the service records, and 
noted a previous medical history of a head injury from a 
motor vehicle accident, as documented by a service department 
physician in October 1982.  The VA physician explained that 
the veteran has developed migraine headaches; that it was 
likely that the his chronic headaches were triggered by past 
trauma and injury; and that the chronic headaches, although 
starting in 1991, were in some way related to the reported 
head injury in October 1982.  The physician in August 2000 
determined, based on a review of the veteran's claims file 
and the service medical records, that the veteran certainly 
had a problem with headaches at the time of his service in 
1982.  Thus, for these reasons, the Board has determined that 
the presumption of soundness is rebutted by clear and 
unmistakable evidence showing that the veteran's headaches 
existed prior to his periods of active duty service.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (a medical 
opinion supported by either contemporaneous clinical 
evidence, or recorded history in the record is sufficient to 
rebut the presumption of soundness); see also Harris v. West, 
11 Vet. App. 456, 461-62 (1998).

Under 38 U.S.C.A. § 1153, aggravation will be established by 
an increase in disability during service, absent a specific 
finding that the increase was due to the natural progression 
of the disease.  See 38 C.F.R. § 3.306(a) (2000).  This 
standard is further explained in 38 C.F.R. § 3.306(b) (2000), 
which provides that clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation.  That notwithstanding, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Id.

While it is clear that the evidence of record demonstrates 
that the veteran's headache condition existed prior to 
service, the record is in equipoise as to whether this 
condition increased in severity during service.  As evidenced 
by the record, a finding that the veteran's preexisting 
headaches were not aggravated during service is supported by 
the service medical records, including the separation 
examination report of March 1991, which are devoid of any 
complaints of headaches during service; and is opposed by the 
medical conclusions contained in the August 2000 VA opinion 
(as well as the January 1995 and October 1998 VA examination 
reports), which show that the veteran's headache type had 
changed over the years beginning as early as January 1991.  
Additionally, the veteran has consistently reported that his 
headaches began in 1991.  In this regard, his lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Thus, although the veteran is not 
competent to testify that he suffered from a specific 
headache, such as a migraine or tension headache, the veteran 
is competent to testify to the fact that he did suffer from 
some sort of headaches while in service.

In any event, the veteran's extensive medical record as a 
whole lends support, in effect, to both the forgoing 
opinions.  In such cases, where the evidentiary record is 
evenly balanced as to an issue, 38 C.F.R. § 3.102, the 
benefit of the doubt must be resolved in favor of the 
veteran.  Therefore, resolving all reasonable doubt in the 
veteran's favor, the Board determines that the evidence 
establishes that there has been an increase in disability (of 
the veteran's preexisting headaches) during service, for 
purposes of establishing a presumption of aggravation under 
section 1153.  See Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).

To rebut the presumption, there must be clear and 
unmistakable evidence showing that the pre-service disability 
was not aggravated during service.  It is the government's 
burden to rebut the presumption of in-service aggravation.  
See Crowe v. Brown, 7 Vet. App. at 247 (citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991)).  Thus, in accordance with proper 
judicial construction, the provisions of 38 U.S.C.A. § 1153, 
and 38 C.F.R. § 3.306(a)-(b), place an onerous burden on the 
government to rebut, in essence, the presumption of service 
connection, and "in the case of aggravation of a pre-
existing condition, the government must point to a specific 
finding that the increase in disability was due to the 
natural progression of the disease."  Crowe and Akins, both 
supra.

As aptly noted, the evidence of record contains an August 
2000 VA medical opinion, prepared based on a complete review 
of the veteran's record, that definitively establishes that 
the veteran had headaches prior to entering active duty.  
This medical opinion also establishes that the veteran's 
headache type had changed over the years, in that it 
certainly qualified as being related to the veteran's current 
migrainous-type headache.  Additionally, in his opinion, the 
VA physician felt that the veteran's chronic headaches began 
in January 1991 (during the veteran's second period of active 
duty service), notwithstanding the relationship between the 
headaches and a pre-service head injury.  The reports of VA 
examination conducted in January 1995, and in October 1998, 
likewise indicated a finding of migraine headaches with an 
onset in 1991.

The evidence of record, specifically the August 2000 VA 
opinion, does not contain a specific finding of the natural 
progression of the veteran's headaches, as required to rebut 
the presumption of aggravation.  However, the medical data of 
record do contain evidence establishing that there is a 
relationship between the veteran's current migraine headaches 
and his second period of active duty service.  As such, the 
application of the regulation granting the presumption 
requires that evidence rebutting it be presented, and be 
found to be clear and unmistakable to defeat the presumption 
of in-service aggravation.  Without this type of evidence, 
application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) 
mandates the presumption in favor of service connection.  
Akins, supra.  Therefore, the evidence of record does not 
forestall a finding that the veteran's headaches, diagnosed 
as migraine headaches, were aggravated during active military 
service.  Accordingly, service connection for migraine 
headaches is granted.


ORDER

Entitlement to service connection for migraine headaches is 
granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

